


110 HRES 947 EH: Congratulating Lee Myung-Bak on his election

U.S. House of Representatives
2008-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 947
		In the House of Representatives, U.
		  S.,
		
			February 7, 2008
		
		RESOLUTION
		Congratulating Lee Myung-Bak on his election
		  to the Presidency of the Republic of Korea and wishing him well during his time
		  of transition and his inauguration on February 25, 2008.
	
	
		Whereas the United States and the Republic of Korea share
			 a longstanding and comprehensive alliance rooted in the common principles of
			 freedom and democracy;
		Whereas on June 11, 2007, the House of Representatives
			 passed H. Res. 295 recognizing the strong alliance between the Republic
			 of Korea and the United States and expresses appreciation to the Republic of
			 Korea for its contributions to international efforts to combat
			 terrorism;
		Whereas on December 19, 2007, the Senate passed S. Res.
			 279 recognizing that the strength and endurance of the alliance between
			 the United States and the Republic of Korea should be acknowledged and
			 celebrated;
		Whereas, since 2000, the United States House of
			 Representatives and the Republic of Korea National Assembly have engaged in an
			 interparliamentary exchange to discuss issues central to the U.S.-Republic of
			 Korea relationship;
		Whereas there are deep cultural and personal ties between
			 the peoples of the United States and the Republic of Korea, as exemplified by
			 the large flow of visitors and exchanges each year between the two nations, as
			 well as the nearly two million Korean-Americans;
		Whereas Congress recognizes January 13 as Korean-American
			 Day, honoring the contributions of Korean-Americans in forging stronger
			 bilateral ties between our two countries;
		Whereas the Republic of Korea is the United States seventh
			 largest trading partner and the United States is the third largest trading
			 partner of the Republic of Korea with nearly $80 billion in annual trade
			 volume;
		Whereas the United States and the Republic of Korea are
			 working closely together to promote international peace and security, economic
			 prosperity, human rights, and the rule of law; and
		Whereas Lee Myung-Bak, upon winning the election to become
			 the next President of the Republic of Korea, stated that he would seek to
			 further strengthen the relationship with the United States: Now, therefore, be
			 it
		
	
		That the House of Representatives
			 congratulates Lee Myung-Bak on his election to the presidency of the Republic
			 of Korea and wishes him well during his time of transition and on his
			 inauguration on February 25, 2008.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
